



INTEGER HOLDINGS CORPORATION
GRANT OF RESTRICTED STOCK UNITS


The Board of Directors of Integer Holdings Corporation (the “Company”) has
authorized and approved the 2011 and 2016 Stock Incentive Plans (collectively,
the “Plans” and, individually, a “Plan”), which have been submitted to and
approved by the stockholders of the Company. The Plans provide for the grant of
restricted stock units to certain employees, non-employee consultants and
service providers and non-employee directors of the Company and any Subsidiary
of the Company. Pursuant to one or more of the Plans, the Compensation and
Organization Committee of the Board of Directors of the Company (the
“Committee”) has approved the grant to you of Restricted Stock Units (the
“RSUs”) on the terms and subject to the conditions set forth in the Plan, this
agreement (the “Award Agreement”), and Sections 7 and 8 of the Employment
Agreement between you and the Company entered into on July 16, 2017 and
effective on July 17, 2017 (the “Employment Agreement”). The relevant Plan(s)
and the Employment Agreement shall be deemed a part hereof as if fully set forth
herein. A copy of each applicable Plan is available from the Morgan Stanley
Smith Barney website www.stockplanconnect.com (or such other stock plan
administrator’s website as may be determined by the Company) or may be obtained
by request addressed to: Corporate Secretary, Integer Holdings Corporation,
10000 Wehrle Drive, Clarence, NY 14031. Unless the context otherwise requires,
all terms defined in the applicable Plan(s) shall have the same meanings when
used herein.
1.Grant of Restricted Stock Unit. The Company, as a matter of separate
inducement and not in lieu of any salary or other compensation for your
services, hereby grants to you the number of RSUs set forth on Appendix A, as of
the date set forth on Appendix A. In consideration of the grant of the RSUs and
consistent with the terms of the applicable Plan, you agree that the RSUs and
any proceeds from the sale of such RSUs or the shares of Company Stock delivered
on vesting of such RSUs (the “Shares”) are subject to forfeiture and/or
repayment, in whole or in part, to the extent provided for in the Integer
Holdings Corporation Incentive Compensation Recoupment Policy, as in effect from
time to time. In furtherance of the foregoing, you agree hereby to forfeit,
reduce or repay the RSUs and any proceeds from the sale


- 1 -

--------------------------------------------------------------------------------





of such RSUs or the Shares and to execute any document prepared by the Company
to effectuate such forfeiture, reduction or repayment, all to the extent
permitted by applicable law.
2.    Vesting of Restricted Stock Units. Subject to the terms and conditions of
the applicable Plan, this Award Agreement, and the Employment Agreement, the
RSUs will vest in accordance with the vesting schedule set forth in Appendix A.
A certificate or certificates representing the Shares will not be delivered to
you unless and until the RSUs have vested and all other terms and conditions in
the applicable Plan, the Employment Agreement and this Award Agreement have been
satisfied.
3.    Termination of Employment; Change in Control. Voluntary or involuntary
termination of your employment or occurrence of a Change in Control, shall
affect your rights as set forth in the applicable Plan and the Employment
Agreement.
4.    Forfeiture of Restricted Stock Units. The balance of the RSUs, if any,
that have not vested pursuant to paragraphs 2 or 3 will be automatically
forfeited as of the date that your employment with the Company or a Subsidiary
terminates for any reason.
5.    Non-Transferability of Restricted Stock Units. The RSUs may not be
assigned, transferred, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar proceeding. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the RSUs, and the levy of any attachment or similar
proceeding upon the RSUs, shall be null and void and without effect.
6.    Rights as Stockholder. Neither you nor any person claiming under or
through you will have any of the rights or privileges of a stockholder of the
Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
you.
7.    Investment Intent. You hereby covenant and agree with the Company that if
there does not exist a registration statement on an appropriate form under the
Securities Act of 1933, as amended (the “Act”), which registration statement
shall be effective and shall include a prospectus which is current with respect
to the Shares (i) that you will represent that you are


- 2 -

--------------------------------------------------------------------------------





receiving the RSUs for your own account and not with a view to the resale or
distribution thereof and (ii) that any subsequent offer for sale or sale of any
Shares received on vesting of such RSUs shall be made either pursuant to (x) a
registration statement on an appropriate form under the Act, which registration
statement shall be effective and shall include a prospectus which is current
with respect to the Shares being offered and sold, or (y) a specific exemption
from the registration requirements of the Act, but in claiming such exemption,
you shall, if requested by the Company, prior to any offer for sale or sale of
such Shares, obtain a favorable written opinion from counsel for or approved by
the Company as to the applicability of such exemption.
8.    Withholding Taxes. The Company may withhold or cause to be withheld, or
require you to remit to the Company, an amount sufficient to satisfy the
Company’s (or Subsidiary’s) withholding tax obligation arising by reason of the
granting, vesting or payment of the RSUs. Unless otherwise determined by the
Committee hereafter, any tax withholding obligations will be satisfied by
withholding a number of Shares otherwise deliverable pursuant to this Award
Agreement having a Fair Market Value, as of the date as of which the amount of
tax withholding is determined, equal to the amount that the Company or
Subsidiary determines is necessary to satisfy its withholding obligation.
9.    Agreement Subject to the Plan and Employment Agreement. You and the
Company agree that this Award Agreement is subject to, and that you and the
Company will both be bound by, all terms, conditions, limitations and
restrictions contained in the applicable Plan and the Employment Agreement,
which together shall be controlling in the event of any conflicting or
inconsistent provision. To the extent that the RSUs subject to this Award
Agreement are granted under more than one Plan, then the RSUs granted under a
particular Plan will be subject to the terms and conditions of that Plan. In the
event of any inconsistency or conflict as between any term of the applicable
Plan and a corresponding term of the Employment Agreement, the term set forth in
the Employment Agreement shall control; however in the event that any term of
the applicable Plan is more favorable to you than the corresponding term of the
Employment Agreement, the term set forth in the applicable Plan shall control.
10.    Restrictions on Transfer. You acknowledge and agree that the Company may
require you, as a condition to the receipt of the RSUs or the certificates
representing the Shares,


- 3 -

--------------------------------------------------------------------------------





to become bound by any reasonable agreement restricting transfer of the Shares
or providing the Company with a right of first purchase or other similar right.
11.    No Guarantee of Employment. This award shall not confer upon you any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor shall it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate your employment or
other service at any time.
12.    No Guarantee of Tax Consequences. Neither the Company nor any Subsidiary
nor the Committee makes any commitment or guarantee that any particular tax
treatment will apply or be available under applicable law with respect to this
award.
13.    Electronic Delivery and Signature. You hereby consent and agree to
electronic delivery of any documents, proxy materials, prospectuses, annual
reports and other related documents or agreements related to this award. If the
Company establishes procedures for an electronic signature system for delivery
and acceptance of such materials, you hereby consent to such procedures and that
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the applicable Plan.


- 4 -

--------------------------------------------------------------------------------







Please indicate your acceptance of all the terms and conditions of this award
including those set forth in this Award Agreement by clicking on the icon below
entitled “I have read and agree.” Notwithstanding your failure to click on the
icon below, your continued employment with the Company or any of its
Subsidiaries following the date of this award will be deemed your acceptance of
the terms and conditions hereof unless you indicate otherwise to the Company in
writing within 10 days following the date hereof.
Very truly yours,
Integer Holdings Corporation




- 5 -

--------------------------------------------------------------------------------







Appendix A


Participant Name: Joseph Dziedzic
Date of Grant: [GRANT DATE]
Number of RSUs: The number of RSUs granted under this Award Agreement is as set
forth on the Morgan Stanley Smith Barney website (or such other stock plan
administrator’s website as may be determined by the Company).
Vesting Schedule: One-third of the RSUs will vest on the last day of each of the
3 consecutive fiscal years of the Company, beginning with the last day of the
fiscal year that includes the date on which the RSUs are granted.




- 6 -